                      Case 1:20-cv-06735-PAC Document 13 Filed 12/07/20 Page 1 of 2
                       Casel:20-cv-06735-PAC Do       12 Filed I2lO4l2O Page L of 2




                                                     Tue Crrv oF NEw Yonr
JAMES E. JOHNSON                                   Law DnpAnTMENT                                                   Chlarens Orsland
Corporation Counsel                                     lOO CHURCH STREET                                     phone: (212) 356-2086
                                                       NEW YORK, NY   IOOOT                                       fax(212) 356-2089
                                                                                                      ernail: corsland@law.nyc. gov




                                                                              December 4,2020


                                                                               12/7/2020
         Bv ECF                                                                The December 9 conference is
         Hon. Paul A. Crotty                                                   adjourned, sini die, and a status
         United States District Court                                          letter is due by January 8, 2021.
          500 Pearl Street                                                     SO ORDERED.
         New York, N.Y. 10007

                             Re:    S.C. v NYC Deo't of Education
                                    20-cv-06735 (PAC)

         Dear Judge Crotty:

                      I am counsel for   the defendant Department of Education in the above-captioned action, in

         which Plaintiffs seek solely attorneys' fees and costs for legal work on an administrative hearing

         under the lndividuals with Disabilities Education Act, 20 U.S.C. $1400, et seq. ("IDEA"), as

         well as for this action. I write on behalf of all parties to respectfully request an adjournment of

         the initial conference scheduled for December 9, 2020, sine die, and to propose that the parties

          submit a status letter no later than January 8,2021 informing the Court that the case has been

         fully resolved, or, that the parties wish to proceed to either a settlement conference or a briefing

          schedule to be proposed at that time.
        Case 1:20-cv-06735-PAC Document 13 Filed 12/07/20 Page 2 of 2
         Case 1:20-cv-06735-PAC Document                L2 Filed t2l04l2o      Page 2 of 2




       This is the first request for an adjournment of the initial conferenceo and      it   does not

implicate any other deadlines in this case. The need for the extension is to provide the parties

with additional time to work toward settlement, and the parties are hopeful this case will fully

resolve without the need to burden the Court further.




                                                        Respectfully yout's,

                                                        sl Chlarens Orsland
                                                        Chlarens Orsland
                                                        Assistant Corporation Counsel
C: Adam Dayan
   Counsel for Plaintiffs
   By ECF




                                                2
